DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on December 10, 2019.  Claims 1-14 are pending and examine below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The applicant is advised to rewrite the claim into an independent form in order to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quellette et al., WO 2019/071344 A1.
	As to claim 1, Quellette teaches a method for optimizing tests of systems of an aircraft, comprising (¶ 115 and Figs. 1-2):
a first display step, implemented by a first display module, comprising displaying, for an operator, a list of tests that can be executed by at least one of the systems, each of the executable tests being associated with execution conditions (¶ 105, 112, 114 and Figs. 1-3);
a selection step, implemented by a selection module, comprising selecting and communicating, from the list of executable tests, a set of tests to be executed, the set of tests to be executed comprising at least one executable test (¶ 111, 114, 123, 126 and Figs. 3-7);
an optimization step, implemented by an optimization module, comprising determining and communicating, depending on the execution conditions, a sequence of tests that represents an optimized execution of the set of tests to 
a second display step, implemented by a second display module, comprising displaying, to the operator, the sequence of tests (¶ 95 and Figs. 3-7);
a decision step, implemented by a decision module, comprising generating a signal corresponding either to a first signal representing a decision of the operator to validate the sequence of tests, or to a second signal representing a decision of the operator to cancel the sequence of tests (¶ 123, 125 and Figs. 6-7); and 
if the signal generated by the decision module corresponds to the first signal, the method comprises at least one command step, implemented by a control module, comprising commanding the execution of the sequence of tests by systems, and generating results of the execution of the tests of the sequence of tests by each of the systems (¶ 95, 123 and Figs. 3-7; e.g. pass).
	As to claim 2, Quellette teaches comprising a succession of following steps, implemented before the first display step: an identification step, implemented by an identification module, comprising communicating to a general database identification information for identifying a set of specific systems, the identification information being
provided by the operator; and a preselection step, implemented by a preselection module, comprising preselecting, from a plurality of test databases, that is contained

	As to claim 5, Quellette teaches comprising a succession of following steps, implemented after the command step: a third display step, implemented by a third display module, comprising displaying at least some of results of the execution of the tests; and a recording step, implemented by a recording module, comprising recording results of the execution of the tests, transmitted by the control module, in a database of results (¶ 95 and Figs. 2-6; e.g. test result are displayed such as pass, fault).
	Claims 7, 8, 11 and 14 are rejected based on the same rational as used for claims 1-2 and 5 above.
Allowable Subject Matter
Claims 3-4, 6, 9-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 3, 2022